Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on June 14, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,142,786, US Patent 9,577,201, US Patent 9,911,930 US Patent 10,230,060, and US Patent 10,600,975 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment of the claims, filed June 14, 2022, caused the withdrawal of the rejection of claims 7-10 and 12-17 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as set forth in the Office action mailed March 17, 2022. The applicant cancels claims 7-10 and 12-17; therefore, the claims are no longer pending.
Applicant’s amendment of the claims and arguments, filed June 14, 2022, caused the withdrawal of the rejection of claims 1-6, 11, and 18-20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jeong et al. (US 2006/0202194) in view of Kamatani et al. (US 2003/0068526) as set forth in the Office action mailed March 17, 2022.
Applicant’s amendment of the claims and arguments, filed June 14, 2022, caused the withdrawal of the rejection of claims 7, 9, 10, 14, and 16 under 35 U.S.C. 103(a) as being unpatentable over Kamatani et al. (US 2003/0068526) as set forth in the Office action mailed March 17, 2022.
Applicant’s amendment of the claims and arguments, filed June 14, 2022, caused the withdrawal of the rejection of claims 15 and 17 under 35 U.S.C. 103(a) as being unpatentable over Kamatani et al. (US 2003/0068526) in view of Jeong et al. (US 2006/0202194) as set forth in the Office action mailed March 17, 2022.
Applicant’s amendment of the claims and arguments, filed June 14, 2022, caused the withdrawal of the rejection of claims 7, 8, and 12 under 35 U.S.C. 103(a) as being unpatentable over Kwong et al. (US 2003/0072964) in view of Kim et al. (US 2006/0204785) as set forth in the Office action mailed March 17, 2022.
Applicant’s amendment of the claims and arguments, filed June 14, 2022, caused the withdrawal of the rejection of claim 13 under 35 U.S.C. 103(a) as being unpatentable over Kwong et al. (US 2003/0072964) in view of Kim et al. (US 2006/0204785) and Adachi et al. (US 2004/0100198) as set forth in the Office action mailed March 17, 2022.
Applicant’s amendment of the claims, filed June 14, 2022, caused the withdrawal of the rejection of claims 8, 12, and 13 under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3 of prior U.S. Patent No. 8,431,243, as set forth in the Office action mailed March 17, 2022. The applicant cancels claims 8, 12, and 13; therefore, the claims are no longer pending.
Applicant’s amendment of the claims, filed June 14, 2022, caused the withdrawal of the rejection of claim 7 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,431,243, as set forth in the Office action mailed March 17, 2022. The applicant cancels claim 7; therefore, the claim is no longer pending.
The approval of the terminal disclaimer, filed June 14, 2022, caused the withdrawal of the rejection of claims 1-6, 11, and 18-20 on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,230,060 as set forth in the Office action mailed March 17, 2022.
The approval of the terminal disclaimer, filed June 14, 2022, caused the withdrawal of the rejection of claims 1-6, 11, and 18-20 on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,600,975 as set forth in the Office action mailed March 17, 2022.
The approval of the terminal disclaimer, filed June 14, 2022, caused the withdrawal of the rejection of claims 1-6, 11, and 18-19 on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 9,142,786 as set forth in the Office action mailed March 17, 2022.
The approval of the terminal disclaimer, filed June 14, 2022, caused the withdrawal of the rejection of claims 1-6, 11, and 18-19 on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 9,577,201 as set forth in the Office action mailed March 17, 2022.
The approval of the terminal disclaimer, filed June 14, 2022, caused the withdrawal of the rejection of claims 1-6, 11, and 18-19 on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 9,911,930 as set forth in the Office action mailed March 17, 2022.
The closest prior art Kamatani et al. (US 2003/0068526) (hereafter “Kamatani") metal complex that meets the following formula, 
    PNG
    media_image1.png
    116
    123
    media_image1.png
    Greyscale
, where M is preferably iridium, A can be 
    PNG
    media_image2.png
    114
    131
    media_image2.png
    Greyscale
 and N can be 
    PNG
    media_image3.png
    97
    169
    media_image3.png
    Greyscale
, where R1-R10 can be hydrogen atoms or linear or branched alkyl groups  (paragraphs [0037], [0053], and [0150] and Tables 1-23).  Kamatani further teaches that the metal ligand can comprise another ligand that is ligand can be acac (paragraph [0040] Table 16 compound 567).  Kamatani teaches that R2 in the phenyl group of the above formula can be an alkyl group and this group can be a variety of different alkyl groups (Table 19).  But Kamatani would direct one of ordinary skill in the art to linear alkyl groups and not branched alkyl groups as claimed by the applicant.  The Office points out that both Kwong et al. (US 2003/0072964) and Jeong et al. (US 2006/0202194) teach similar metal complexes, but neither reference teach or make obvious the applicant’s claimed substitution pattern on the phenyl-isoquinoline ligand.
Also, the prior art Jeong et al. (US 2006/0202194) (hereafter “Jeong”) teaches an organic light emitting device comprising an anode and a cathode and between the two electrodes is an emission layer (paragraph [0037]).  Jeong teaches the light emitting dopant is a red phosphorescent dopant and can have the following structure, in the layer can be 
    PNG
    media_image4.png
    156
    143
    media_image4.png
    Greyscale
 (paragraph [0023] compound a-8).  Jeong teaches the host material for the red phosphorescent dopant can be an Al or Zn complex and specifically teaches BAlq as a host material (paragraphs [0025] and [0037]).  This compound comprises an acac group.  Jeong does not teach or make obvious the applicant’s claimed compounds nor does not the prior art.  The Office points out that Kamatani teaches that substituting the isoquinoline ligand with substituents can lead to an increase in quantum efficiency and teaches the replacing a methyl with either a branched or linear butyl group can further increase the quantum efficiency (paragraphs [0127] and [0128]), but given the information by Kamatani one would be directed to linear alkyl groups (of 4 carbon atoms or more) not a branched alkyl group.  Therefore claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759